DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 9/22/2020. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marriott et al., U.S. Patent Application Publication No.: 2018/0025003 (Hereinafter “Marriott”), and further in view of Burke et al., U.S. Patent Application Publication No.: 2021/0042830 (Hereinafter “Burke”).
Regarding claim 1, Marriott teaches, a computer-implemented method for providing a visual talent search engine, the method comprising: 
using a processor to perform (Marriott [0004]: server includes a processor and memory): 
storing one or more search indexes for a plurality of images of visual works created by a plurality of talents (Marriott [0032]: The content collection (310) can be stored on a server or on an electronic device and includes content items, wherein the content items include images and associated image information. The content items can be analyzed to identify attributes associated with the images, wherein the attributes include one or more of image data, image categories, and image groupings. In some implementations, the method includes analyzing the content collection to recognize and categorize the images or content items (315). Text from the images or the content items can be extracted and used for building search indexes (320).); 
receiving data indicative of a search request (Marriott [0024]: Semantic searches may be used as a two-way relevance identification method between image descriptions received at the gallery image recognition phase and objects in the content collection, including individual components of relevance rules.); 
searching the one or more search indexes based on the received data to determine a set of search results, the set of search results comprising one or more of the plurality of images created by one or more of the plurality of talents (Marriott [0017]: In some implementations, the method builds or generates relevance conditions and rules by analyzing image data present in a content collection. The method assesses user preferences and organization of images at the start of system functioning by analyzing the content collection for the presence and organization of image data. Images within the content collection are processed and categorized. In some implementations, images containing text, such as photographs of document pages, forms, receipts, whiteboards, banners, signs, etc. are processed separately. In some implementations, text within respective images is recognized fully or partially, where possible, and image search indexes are built using the recognized text.); and 
Marriott does not clearly teach, displaying at least a portion of the set of search results using a graphical user interface, the displaying comprising displaying the one or more images in association with the one or more talents in the graphical user interface. However, Burke [0268] teaches, “FIG. 37 illustrates a media view and comment display page in accordance with some embodiments of the invention.  In some embodiments, the system application can generate a display page including one or more viewable media such as images and/or video.  In some embodiments, a user can provide a comment on one or more selectable media such as images and/or video.”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Marriott et al. to the Burke’s system by adding the feature of displaying images. The references (Marriott and Burke) teach features that are analogous art and they are directed to the same field of endeavor, such as image data. Ordinary skilled artisan would have been motivated to do so to provide Marriott’s system with enhanced search results. (See Burke [Abstract], [0084], [0173], [0266 – 0272], [0857]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1, further comprising ranking the set of search results based on the search query, wherein the ranking comprises applying natural language processing (NLP) similar term matching, NLP relevance, or both (Burke [0888]: In some embodiments, an audio button displayed by the system in the user display can be pressed when a user would like to search for an image, video, text, or content post.  In some embodiments, an audio artificial intelligence engine can be used to search audio files assigned to each piece of content.  In some embodiments, this engine can be used to match audio tags with voice or sound input to retrieve and display any content associated with the audio request being submitted as part of a "find content" request or function.).
Regarding claim 3, the method of claim 1, further comprising: 
receiving at least one image of a visual work created by a talent; and processing the at least one image using one or more machine learning techniques to add the at least one image to the search index (Marriott [0032]: The content collection (310) can be stored on a server or on an electronic device and includes content items, wherein the content items include images and associated image information. The content items can be analyzed to identify attributes associated with the images, wherein the attributes include one or more of image data, image categories, and image groupings. In some implementations, the method includes analyzing the content collection to recognize and categorize the images or content items (315). Text from the images or the content items can be extracted and used for building search indexes (320).). 
Regarding claim 4, the method of claim 3, further comprising:
processing the at least one image by applying, to the at least one image, machine learning classification to generate at least one label for the at least one image; and using the at least one label to add the at least one image to the search index (Marriott [0018 – 0019]: In some implementations, the method analyzes texts present in content items (e.g., content items saved in one or more user content collections) side-by-side with images to identify additional semantic ties wherever possible. For example, if a content item contains an image representing a web page clip, wherein the web page clip is recognized using image analysis processing as a table, and the site address associated with the web page belongs to the domain furniture.com, the word “furniture” may be added as a keyword in associated with the web page clip and may be included in a subsequently built or generated relevance rule. Another aspect of this implementation includes analyzing user organization of image data in the content collections. For example, if a user has tags or notebooks (e.g., sub-collections of content items) dedicated to certain types of images, such as receipts, invoices, tax forms, field photos, book covers, handwritten Post-it stickers, wine labels, restaurant menus, Moleskine pages, as well as activities or events—business or personal trips, conferences, etc., then some or all of the organizational units may be used to generate corresponding image relevance rules.).
Regarding claim 5, the method of claim 3, further comprising:
processing the at least one image by applying, to the at least one image, machine learning object detection to generate at least one label for the at least one image; and using the at least one label to add the at least one image to the search index (Marriott [0051]: FIG. 6 is a flow chart in accordance with some implementations of a method 600 for automatically identifying and transferring relevant image data. … In some implementations, the method obtains content items from a personal content collection of a user (602), which includes images and associated image information (such as keywords and classification information). The method analyzes the content items to identify attributes associated with the images (604), which include one or more of image data, image categories, and image groupings. In some implementations the method detects text within the images (606), recognizes fully or partially the text within the respective images (608), and generates image search indexes with the fully or partially recognized text (610). The method generates rule sets based on the identified attributes to be used in determining one or more of a category, grouping, and image relevance scores specific to the user (612). In some implementations the method includes the search indexes in the generated rule sets (614), which enables the generated search indexes to be application to an image classification operation in conjunction with the rules sets.).
Regarding claim 6, the method of claim 3, further comprising: 
obtaining a set of images, comprising a set of training images, a set of validation images, a set of test images, or some combination thereof (Marriott [0032]: A full set of image related rules is built or generated (340). The method scans the one or more image galleries, in other words, applies the generated image related rules to one or more image galleries or a collection of one or more unclassified images (342) skipping images previously copied to content collection (345). The one or more unclassified images are recognized and categorized (350).); 
dividing each image in the set of images into a plurality of sub-images; and augmenting a pre-trained neural network based on the plurality of sub-images (Marriot [0019]: Another aspect of this implementation includes analyzing user organization of image data in the content collections.  For example, if a user has tags or notebooks (e.g., sub-collections of content items) dedicated to certain types of images, such as receipts, invoices, tax forms, field photos, book covers, handwritten Post-it stickers, wine labels, restaurant menus, Moleskine pages, as well as activities or events--business or personal trips, conferences, etc., then some or all of the organizational units may be used to generate corresponding image relevance rules.)
Regarding claim 7, the method of claim 3, wherein processing the at least one image comprises: 
dividing the at least one image into a plurality of sub-images; processing each of the sub-images using the one or more machine learning techniques to classify each sub-image; and averaging the classifications of the sub-images to determine a classification for the image (Marriott [0030]” FIG. 1 is a visual representation of interactions between a user interface of a mobile application 100 showing a view of a content collection 124 and an image gallery 106 that includes a collection of unclassified images 126 that are candidates for classification and inclusion in the content collection.  FIG. 1 shows a user interface 100 with a personal content collection 124 of a user.  The user interface includes a field 122 for a user entry of a search query.  The content collection 124 contains content items 120 that include one or more images and associated image information 128.  In some implementations, the images are organized in categories that can be defined by a user.). 
Regarding claim 8, the method of claim 3, wherein processing the at least one image using the one or more machine learning techniques comprises using a neural network to classify the at least one image (Burke [0444]: artificial intelligence …  machine learning).
Regarding claim 9, Marriott teaches, a non-transitory computer-readable media comprising instructions that, when executed by one or more processors on a computing device, are operable to cause the one or more processors to execute (Marriott [0004]: server includes a processor and memory): 
storing a search index for a plurality of images of visual works created by a plurality of talents (Marriott [0032]: The content collection (310) can be stored on a server or on an electronic device and includes content items, wherein the content items include images and associated image information. The content items can be analyzed to identify attributes associated with the images, wherein the attributes include one or more of image data, image categories, and image groupings. In some implementations, the method includes analyzing the content collection to recognize and categorize the images or content items (315). Text from the images or the content items can be extracted and used for building search indexes (320).); 
receiving data indicative of a search request (Marriott [0024]: Semantic searches may be used as a two-way relevance identification method between image descriptions received at the gallery image recognition phase and objects in the content collection, including individual components of relevance rules.); 
searching the search index based on the received data to determine a set of search results, the set of search results comprising one or more of the plurality of images created by one or more of the plurality of talents (Marriott [0017]: In some implementations, the method builds or generates relevance conditions and rules by analyzing image data present in a content collection. The method assesses user preferences and organization of images at the start of system functioning by analyzing the content collection for the presence and organization of image data. Images within the content collection are processed and categorized. In some implementations, images containing text, such as photographs of document pages, forms, receipts, whiteboards, banners, signs, etc. are processed separately. In some implementations, text within respective images is recognized fully or partially, where possible, and image search indexes are built using the recognized text.); and 
Marriott does not clearly teach, displaying at least a portion of the set of search results using a graphical user interface, the displaying comprising displaying the one or more images in association with the one or more talents in the graphical user interface. However, Burke [0268] teaches, “FIG. 37 illustrates a media view and comment display page in accordance with some embodiments of the invention.  In some embodiments, the system application can generate a display page including one or more viewable media such as images and/or video.  In some embodiments, a user can provide a comment on one or more selectable media such as images and/or video.”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Marriott et al. to the Burke’s system by adding the feature of displaying images. The references (Marriott and Burke) teach features that are analogous art and they are directed to the same field of endeavor, such as image data. Ordinary skilled artisan would have been motivated to do so to provide Marriott’s system with enhanced search results. (See Burke [Abstract], [0084], [0173], [0266 – 0272], [0857]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 10, the non-transitory computer-readable media of claim 9, wherein the instructions further cause the one or more processors to execute ranking the set of search results based on the search query, wherein the ranking comprises applying natural language processing (NLP) similar term matching, NLP relevance, or both (Burke [0888]: In some embodiments, an audio button displayed by the system in the user display can be pressed when a user would like to search for an image, video, text, or content post.  In some embodiments, an audio artificial intelligence engine can be used to search audio files assigned to each piece of content.  In some embodiments, this engine can be used to match audio tags with voice or sound input to retrieve and display any content associated with the audio request being submitted as part of a "find content" request or function.).
Regarding claim 11, the non-transitory computer-readable media of claim 9, wherein the instructions further cause the one or more processors to execute: 
receiving at least one image of a visual work created by a talent; and processing the at least one image using one or more machine learning techniques to add the at least one image to the search index (Marriott [0032]: The content collection (310) can be stored on a server or on an electronic device and includes content items, wherein the content items include images and associated image information. The content items can be analyzed to identify attributes associated with the images, wherein the attributes include one or more of image data, image categories, and image groupings. In some implementations, the method includes analyzing the content collection to recognize and categorize the images or content items (315). Text from the images or the content items can be extracted and used for building search indexes (320).).
Regarding claim 12, the non-transitory computer-readable media of claim 11, wherein the instructions further cause the one or more processors to execute: 
processing the at least one image by applying, to the at least one image, machine learning classification to generate at least one label for the at least one image; and using the at least one label to add the at least one image to the search index (Marriott [0018 – 0019]: In some implementations, the method analyzes texts present in content items (e.g., content items saved in one or more user content collections) side-by-side with images to identify additional semantic ties wherever possible. For example, if a content item contains an image representing a web page clip, wherein the web page clip is recognized using image analysis processing as a table, and the site address associated with the web page belongs to the domain furniture.com, the word “furniture” may be added as a keyword in associated with the web page clip and may be included in a subsequently built or generated relevance rule. Another aspect of this implementation includes analyzing user organization of image data in the content collections. For example, if a user has tags or notebooks (e.g., sub-collections of content items) dedicated to certain types of images, such as receipts, invoices, tax forms, field photos, book covers, handwritten Post-it stickers, wine labels, restaurant menus, Moleskine pages, as well as activities or events—business or personal trips, conferences, etc., then some or all of the organizational units may be used to generate corresponding image relevance rules.).
Regarding claim 13, the non-transitory computer-readable media of claim 11, wherein the instructions further cause the one or more processors to execute: 
processing the at least one image by applying, to the at least one image, machine learning object detection to generate at least one label for the at least one image; and using the at least one label to add the at least one image to the search index (Marriott [0051]: FIG. 6 is a flow chart in accordance with some implementations of a method 600 for automatically identifying and transferring relevant image data. … In some implementations, the method obtains content items from a personal content collection of a user (602), which includes images and associated image information (such as keywords and classification information). The method analyzes the content items to identify attributes associated with the images (604), which include one or more of image data, image categories, and image groupings. In some implementations the method detects text within the images (606), recognizes fully or partially the text within the respective images (608), and generates image search indexes with the fully or partially recognized text (610). The method generates rule sets based on the identified attributes to be used in determining one or more of a category, grouping, and image relevance scores specific to the user (612). In some implementations the method includes the search indexes in the generated rule sets (614), which enables the generated search indexes to be application to an image classification operation in conjunction with the rules sets.).
Regarding claim 14, the non-transitory computer-readable media of claim 11, wherein processing the at least one image comprises: 
dividing the at least one image into a plurality of sub-images; processing each of the sub-images using the one or more machine learning techniques to classify each sub-image (Marriot [0019]: Another aspect of this implementation includes analyzing user organization of image data in the content collections.  For example, if a user has tags or notebooks (e.g., sub-collections of content items) dedicated to certain types of images, such as receipts, invoices, tax forms, field photos, book covers, handwritten Post-it stickers, wine labels, restaurant menus, Moleskine pages, as well as activities or events--business or personal trips, conferences, etc., then some or all of the organizational units may be used to generate corresponding image relevance rules.); and 
averaging the classifications of the sub-images to determine a classification for the image (Marriott [0030]” FIG. 1 is a visual representation of interactions between a user interface of a mobile application 100 showing a view of a content collection 124 and an image gallery 106 that includes a collection of unclassified images 126 that are candidates for classification and inclusion in the content collection.  FIG. 1 shows a user interface 100 with a personal content collection 124 of a user.  The user interface includes a field 122 for a user entry of a search query.  The content collection 124 contains content items 120 that include one or more images and associated image information 128.  In some implementations, the images are organized in categories that can be defined by a user.). 
Regarding claim 15, Marriott teaches, a system comprising:
a memory storing: instructions (Marriott [0004]: server includes a processor and memory); and 
a search index for a plurality of images of visual works created by a plurality of talents (Marriott [0032]: The content collection (310) can be stored on a server or on an electronic device and includes content items, wherein the content items include images and associated image information. The content items can be analyzed to identify attributes associated with the images, wherein the attributes include one or more of image data, image categories, and image groupings. In some implementations, the method includes analyzing the content collection to recognize and categorize the images or content items (315). Text from the images or the content items can be extracted and used for building search indexes (320).); and 
a processor configured to (Marriott [0004]: server includes a processor and memory): 
receive data indicative of a search request (Marriott [0024]: Semantic searches may be used as a two-way relevance identification method between image descriptions received at the gallery image recognition phase and objects in the content collection, including individual components of relevance rules.); 
search the search index based on the received data to determine a set of search results, the set of search results comprising one or more of the plurality of images created by one or more of the plurality of talents (Marriott [0024]: Semantic searches may be used as a two-way relevance identification method between image descriptions received at the gallery image recognition phase and objects in the content collection, including individual components of relevance rules.); and 
Marriott does not clearly teach, display at least a portion of the set of search results using a graphical user interface, the displaying comprising displaying the one or more images in association with the one or more talents in the graphical user interface. However, Burke [0268] teaches, “FIG. 37 illustrates a media view and comment display page in accordance with some embodiments of the invention.  In some embodiments, the system application can generate a display page including one or more viewable media such as images and/or video.  In some embodiments, a user can provide a comment on one or more selectable media such as images and/or video.”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Marriott et al. to the Burke’s system by adding the feature of displaying images. The references (Marriott and Burke) teach features that are analogous art and they are directed to the same field of endeavor, such as image data. Ordinary skilled artisan would have been motivated to do so to provide Marriott’s system with enhanced search results. (See Burke [Abstract], [0084], [0173], [0266 – 0272], [0857]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 16, the system of claim 15, wherein the processor is further configured to: 
receive at least one image of a visual work created by a talent; and process the at least one image using one or more machine learning techniques to add the at least one image to the search index (Marriott [0032]: The content collection (310) can be stored on a server or on an electronic device and includes content items, wherein the content items include images and associated image information. The content items can be analyzed to identify attributes associated with the images, wherein the attributes include one or more of image data, image categories, and image groupings. In some implementations, the method includes analyzing the content collection to recognize and categorize the images or content items (315). Text from the images or the content items can be extracted and used for building search indexes (320).).
Regarding claim 17, the system of claim 16, wherein the processor is further configured to: 
process the at least one image by applying, to the at least one image, machine learning classification to generate at least one label for the at least one image; and use the at least one label to add the at least one image to the search index (Marriott [0018 – 0019]: In some implementations, the method analyzes texts present in content items (e.g., content items saved in one or more user content collections) side-by-side with images to identify additional semantic ties wherever possible. For example, if a content item contains an image representing a web page clip, wherein the web page clip is recognized using image analysis processing as a table, and the site address associated with the web page belongs to the domain furniture.com, the word “furniture” may be added as a keyword in associated with the web page clip and may be included in a subsequently built or generated relevance rule. Another aspect of this implementation includes analyzing user organization of image data in the content collections. For example, if a user has tags or notebooks (e.g., sub-collections of content items) dedicated to certain types of images, such as receipts, invoices, tax forms, field photos, book covers, handwritten Post-it stickers, wine labels, restaurant menus, Moleskine pages, as well as activities or events—business or personal trips, conferences, etc., then some or all of the organizational units may be used to generate corresponding image relevance rules.).
Regarding claim 18, the system of claim 16, wherein the processor is further configured to: 
process the at least one image by applying, to the at least one image, machine learning object detection to generate at least one label for the at least one image; and use the at least one label to add the at least one image to the search index (Marriott [0051]: FIG. 6 is a flow chart in accordance with some implementations of a method 600 for automatically identifying and transferring relevant image data. … In some implementations, the method obtains content items from a personal content collection of a user (602), which includes images and associated image information (such as keywords and classification information). The method analyzes the content items to identify attributes associated with the images (604), which include one or more of image data, image categories, and image groupings. In some implementations the method detects text within the images (606), recognizes fully or partially the text within the respective images (608), and generates image search indexes with the fully or partially recognized text (610). The method generates rule sets based on the identified attributes to be used in determining one or more of a category, grouping, and image relevance scores specific to the user (612). In some implementations the method includes the search indexes in the generated rule sets (614), which enables the generated search indexes to be application to an image classification operation in conjunction with the rules sets.).
Regarding claim 19, the system of claim 16, wherein the processor is further configured to: 
obtain a set of images comprising a set of training images, a set of validation images, a set of test images, or some combination thereof (Marriott [0032]: A full set of image related rules is built or generated (340). The method scans the one or more image galleries, in other words, applies the generated image related rules to one or more image galleries or a collection of one or more unclassified images (342) skipping images previously copied to content collection (345). The one or more unclassified images are recognized and categorized (350).); 
divide each image in the set of images into a plurality of sub-images; and augment a pre-trained neural network based on the plurality of sub-images (Marriott [0019]: Another aspect of this implementation includes analyzing user organization of image data in the content collections.  For example, if a user has tags or notebooks (e.g., sub-collections of content items) dedicated to certain types of images, such as receipts, invoices, tax forms, field photos, book covers, handwritten Post-it stickers, wine labels, restaurant menus, Moleskine pages, as well as activities or events--business or personal trips, conferences, etc., then some or all of the organizational units may be used to generate corresponding image relevance rules.).
Regarding claim 20, the system of claim 16, wherein the processor is configured to process the at least one image by: 
dividing the at least one image into a plurality of sub-images; processing each of the sub-images using the one or more machine learning techniques to classify each sub-image; and averaging the classifications of the sub-images to determine a classification for the image (Marriott [0030]” FIG. 1 is a visual representation of interactions between a user interface of a mobile application 100 showing a view of a content collection 124 and an image gallery 106 that includes a collection of unclassified images 126 that are candidates for classification and inclusion in the content collection.  FIG. 1 shows a user interface 100 with a personal content collection 124 of a user.  The user interface includes a field 122 for a user entry of a search query.  The content collection 124 contains content items 120 that include one or more images and associated image information 128.  In some implementations, the images are organized in categories that can be defined by a user.).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Boonmee, US 2019/0236371, Cognitive Indexing of images in digital video content
Cahill, US 2019/0058919, Optimization of content representation in a user interface
Stefanov, US 2019/0102914, Systems and Methods for approximating an image
Zweig, US 2014/0037218, Three-Dimensional Object Browsing in Documents
Berk, US 2009/0094223, System and Method for classifying search queries
Li, US 2007/0239756, Detecting Duplicate Images using hash code grouping

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-39783978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154